Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlen (Patent No.: US 9,603,210).
Regarding Claim 1, Carlen teaches, in Figures 1-3, a high-power fast-pulse driver and illumination system for high speed metrology imaging (col 3, lines 19-26), comprising: an illumination source (110); and a driver circuit (120) configured to overdrive the illumination source using high currents and/or high current densities (col 1, lines 45-48), wherein the high currents are currents higher than manufacturer- recommended currents used to drive the illumination source and the high current densities are current densities higher than manufacturer-recommended current densities used to drive the illumination source (col 1, line 61- col 2, line 7); wherein the illumination source is configured to be operated using a lifetime preserving technique selected from a first technique of operating the illumination source at low duty cycles of 2% or less (col 12, lines 7-17) or a second technique of operating the illumination source in a burst mode at higher duty cycles for short intervals.
Regarding Claim 11, Carlen teaches the driver and illumination system of claim 1, wherein the illumination source comprises one or more light emitting diodes (LEDs) (110).
Regarding Claim 12, Carlen teaches the driver and illumination system of claim 11, wherein the LEDs respectively have an emitter area of at least 9 mm2 with a current density of 5-12 A/mm2 (col 3, lines 29-32).
Regarding Claim 13, Carlen teaches the driver and illumination system of claim 1, wherein the illumination source is driven with a power supply on the order of 24 volts or less (col 8, line 66 - col 9, line 1).
Regarding Claim 14, Carlen teaches the driver and illumination system of claim 13, wherein the power supply is on the order of 21 volts (col 8, line 66 - col 9, line 1).
Regarding Claim 15, Carlen teaches the driver and illumination system of claim 1, which is implemented in a printed circuit board (PCB) layout configuration having particular configurations of individual components and layout with respect to one another in layers in 3 dimensions (col 11, lines 41-65).
Regarding Claim 16, Carlen teaches the driver and illumination system of claim 15, wherein at least some of node traces are configured as plate or planar configurations that occupy as much as 5% or 10% of a total footprint of the PCB layout configuration (col 11, lines 41-65).
Regarding Claim 17, Carlen teaches the driver and illumination system of claim 15, wherein at least some of node traces are configured to extend under components that the node traces connect to, as viewed in a direction perpendicular to a plane of the PCB layout configuration (col 11, lines 41-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Carlen (Patent No.: US 9,603,210), in view of Bryll (Patent No.: US 9,830,694).
Regarding Claim 6, Carlen does not teach the driver and illumination system is incorporated in a variable focus lens (VFL) system. Bryll, in the same field of endeavor, teaches (Figure 2) a illumination system incorporated in a variable focus lens (abs), the driver and illumination system, in operation, defines multiple exposure increments for acquiring a single image focused at multiple focus planes of the VFL system, or multiple images focused at multiple focus planes of the VFL system, or a single image focused at a single focus plane of the VFL system (col 11, lines 54-65). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the driver and illumination system taught by Carlen by using it in a variable focus lens, to accurately drive the imaging device to obtain quality images. 
Regarding Claim 7, Carlen, in view of Bryll, teaches the driver and illumination system of claim 6, wherein the VFL system is a tunable acoustic gradient (TAG) lens system (Abs).

Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Carlen (Patent No.: US 9,603,210), in view of Bryll (Patent No.: US 9,830,694), further in view of Gladnick et al. (Pub. No.: US 2019/0104302); hereinafter referred to as “Gladnick”.
Regarding Claim 8, Carlen, in view of Bryll, does not teach a particular depth of focus. Gladnick, in the same field of endeavor, teaches a variable focal lens system wherein the depth of focus is less than or equal to 0.25 ([0058]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the driver and illumination system taught by Carlen (as modified by Bryll) by using a depth of focus less than or equal to 0.25, to track the best focus.
Regarding Claim 9, Carlen, in view of Bryll and Gladnick, teach the driver and illumination system of claim 8, wherein a pulse length corresponding to one of the exposure increments is in a range of 12-80 nanoseconds ([0064]).
Regarding Claim 10, Carlen, in view of Bryll and Gladnick teach the driver and illumination system of claim 8, wherein a pulse length corresponding to one of the exposure increments is in a range of 12-80 nanoseconds ([0064]). Carlen, in view of Bryll and Gladnick does not teach wherein a pulse length corresponding to one of the exposure increments is 10 nanoseconds. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the driver and illumination system taught by Carlen (as modified by Bryll and Gladnick) by having the exposure increments to 10 nanoseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claims 2-5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 2-5, the cited prior art of record does not teach or fairly suggest a high-power fast-pulse driver and illumination system, along with the other claimed features, node N3, coupled via one or more capacitors C23 to node N2, and providing an input to receive control pulses for driving the illumination source; node N4, coupled via element E43 to node N3, coupled via one or more diodes D42 to node N2, and providing a cathode for the illumination source; and node NS, coupled to a gate trigger circuit GTS for receiving pulse control signals PULSE IN for driving the illumination source, and coupled via one or more transistors T543 to node N4 and to node N3, as recited in claim 2.
Regarding Claim 18, the cited prior art of record does not teach or fairly suggest a high-power fast-pulse driver and illumination system wherein, along with the other claimed features, different node traces that carry respective currents that flow along partially or wholly opposite directions are located on layers that are relatively closer to one another, as viewed in a direction perpendicular to a plane of the PCB layout configuration; and different node traces that carry respective currents that flow along similar directions are located on layers that are relatively farther from one another, as viewed in the direction perpendicular to the plane of the PCB layout configuration.
Regarding Claims 19-21, the cited prior art of record does not teach or fairly suggest a method for operating a tunable acoustic gradient (TAG) lens imaging system, along with the other claimed steps, operating the TAG lens imaging system by: activating the PFF mode or the EDOF mode, periodically modulating a focus position of the TAG lens imaging system over a plurality of focus positions along a focus axis direction in a focus range including a surface height of the workpiece, and controlling the SLPCRC to define a plurality of exposure increments for acquiring a single image focused at the plurality of focus positions, or a plurality of images focused at the plurality of focus positions, respectively, or a single image focused at a single focus position, as recited in claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844